SCHEDULE B

 

Exhibit 10(m)

 

STOCK OPTION AGREEMENT made as of the        day of           , by and between
CANTEL MEDICAL CORP., a Delaware corporation with principal offices located at
150 Clove Road, Little Falls, New Jersey 07424 (the “Company”), and
                           (the “Optionee”).

 

The Company has adopted the 2006 Equity Incentive Plan, as amended (the “Plan”),
permitting the grant of stock options to employees of the Company or its
subsidiaries or any parent corporation of the Company. The Optionee, pursuant to
the Plan, is presently employed as an executive officer by the Company or one of
its subsidiaries. The Company is desirous of increasing the incentive of the
Optionee to exert his utmost efforts to improve the business and increase the
assets of the Company.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, receipt of which is hereby acknowledged, the Company, pursuant to
the Plan, hereby grants the Optionee the option to acquire shares of the common
stock of the Company upon the following terms and conditions:

 

1.             GRANT OF OPTION.

 

(a)           The Company hereby grants to the Optionee the right and option
(the “Option”) to purchase up to                      shares of Common Stock,
par value $.10 per share, of the Company (the “Shares”), to be issued upon the
exercise hereof, fully paid and non-assessable, during the following periods:

 

(i)                           [No] Shares may be purchased immediately [prior to
               ];

 

(ii)           [an additional]                   Shares may be purchased
commencing                               ; and

 

(iii)         an additional                   Shares may be purchased commencing
                          .

 

(b)           The Option granted hereby shall expire and terminate at 5:00 p.m.
local time in New York, New York on                                   (the
“Expiration Date”) at which time the Optionee shall have no further right to
purchase any Shares not then purchased.

 

(c)           The Option is not intended to qualify as an Incentive Stock Option
within the meaning of Section 422 of the Internal Revenue Code.

 

 

--------------------------------------------------------------------------------


 

2.             EXERCISE PRICE. The exercise price of the Option shall be
$           per Share, and shall be payable in cash or by certified check;
provided, however, that in lieu of payment in full in cash or by such check, the
exercise price (or balance thereof) may be paid in full or in part by the
delivery and transfer to the Company of Shares already owned by the Optionee and
having a fair market value (as determined by the Board of Directors in its
absolute discretion) equal to the cash exercise price (or balance thereof) for
the number of Shares as to which the Option is being exercised. The Company
shall pay all original issue or transfer taxes on the exercise of the Option.

 

3.             EXERCISE OF OPTION. The Optionee shall notify the Company by
registered or certified mail, return receipt requested, addressed to its
principal office, as to the number of Shares which he desires to purchase under
the Option, which notice shall be accompanied by payment of the Option exercise
price therefore as specified in Paragraph 2 above. As soon as practicable after
the receipt of such notice, the Company shall, at its principal office or
another mutually convenient location, tender to the Optionee certificates issued
in the Optionee’s name evidencing the Shares purchased by the Optionee
hereunder.

 

4.             CONDITIONS OF EXERCISE.

 

(a)                                  The Optionee shall have the right to
exercise the Option only while he shall be in the full-time employ of the
Company or any of its subsidiaries, except that if the Optionee’s employment
shall be terminated for any reason other than his death, the Option may be
exercised at any time within three (3) months after the date of termination but
only to the extent that it was exercisable upon such date of termination and in
no event after the Expiration Date.

 

(b)                                  If the Optionee shall die while in the
employ of the Company or any of its subsidiaries, this Option may be exercised,
to the extent exercisable on the date of the Optionee’s death, by his executor,
administrator or other person at the time entitled by law to his rights under
this Option, at any time within three (3) months after such date of death, but
in no event after the Expiration Date.

 

5.             NON-ASSIGNABILITY OF OPTION. The Optionee may not give, grant,
sell, exchange, transfer legal title, pledge, assign or otherwise encumber or
dispose of the Option herein granted or any interest therein, otherwise than by
will or the laws of descent and distribution and, except as provided in
Paragraph 4(b) hereof, the Option may be exercisable only by the Optionee.

 

6.             THE SHARES AS INVESTMENT. By accepting the Option, the Optionee
agrees for himself, his heirs and legatees that any and all Shares purchased
upon the exercise thereof shall be acquired for investment and not for
distribution. Upon the issuance of any or all of the Shares subject to the
Option, the Optionee, or his heirs or legatees receiving such Shares, shall, if
so requested by the Company, deliver to the Company a representation in writing
that such Shares are being acquired in good faith for investment and not for
distribution and shall make such other or additional representations and
agreements and furnish such information as the Company may in its reasonable
discretion deem necessary or desirable to assure compliance

 

2

--------------------------------------------------------------------------------


 

by the Company, on terms acceptable to the Company, with provisions of the
Securities Act of 1933 and any other applicable legal requirements. The Company
may place a “stop transfer” order with respect to such Shares with its transfer
agent and may place an appropriate restrictive legend on the certificate(s)
evidencing such Shares in substantially the following form:

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933. The securities have been acquired for investment and
may not be pledged or hypothecated and may not be sole or transferred in the
absence of an effective Registration Statement for the securities under the
Securities Act of 1933 or an opinion of counsel to the Company that registration
is not required under said Act. In the event that a Registration Statement
becomes effective covering the securities or counsel to the Company delivers a
written opinion that registration is not required under said Act, this
certificate may be exchanged for a certificate free from this legend.”

 

7.             RESTRICTION ON ISSUANCE OF SHARES. If at any time the Company
shall reasonably determine that the listing, registration or qualification of
the Shares subject to this Option upon any securities exchange or under any
state or federal law, or the consent or approval of any governmental regulatory
body, are necessary or desirable in connection with the issuance or purchase of
the Shares subject thereto, this Option may not be exercised in whole or in part
unless such listing, registration, qualification, consent or approval shall have
been effected or obtained free of any conditions not acceptable to the Company.
The Optionee shall have no rights against the Company if this Option is not
exercisable by virtue of the foregoing provision.

 

8.             ADJUSTMENTS UPON CHANGES IN CAPITALIZATION.

 

(a)                                  In the event of changes in the outstanding
Shares by reason of stock dividends, split-ups, recapitalizations, mergers,
consolidations, combination, exchanges of shares, separations, reorganizations,
liquidations and the like, the number of Shares issuable upon the exercise of
the Option and the exercise price thereof shall be correspondingly adjusted by
the Company. No adjustment shall be made, however, with respect to stock
dividends or splits which do not exceed 5% in any fiscal year, cash dividends or
the issuance to the Company’s shareholders of rights to subscribe for additional
Shares or other securities.

 

(b)                                  Any adjustment in the number of Shares
shall apply proportionately to only the then unexercised portion of the Option.
If fractional Shares would result from any such adjustment, the adjustment shall
be revised to the next higher whole number.

 

9.             NO RIGHTS AS SHAREHOLDERS. The Optionee shall have no rights as a
shareholder in respect of the Shares as to which the Option shall not have been
exercised and payment made as herein provided.

 

3

--------------------------------------------------------------------------------


 

10.          EFFECT UPON EMPLOYMENT. This Agreement does not give nor shall it
be construed as giving the Optionee any right to continued employment by the
Company or any of its subsidiaries.

 

11.          CONFLICT BETWEEN OPTION AGREEMENT AND PLAN. In the event there are
any conflicts between this Agreement and the terms and conditions of the Plan,
the terms and conditions of the Plan shall control.

 

12.          BINDING EFFECT. Except as herein otherwise expressly provided, this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto, their legal representatives and assigns.

 

13.          GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey applicable to agreements
made and to be performed wholly within the State of New Jersey.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

 

 

CANTEL MEDICAL CORP.

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

                 Employee

 

4

--------------------------------------------------------------------------------